Citation Nr: 0517306	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  01-06 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a chronic 
obstructive pulmonary disease (COPD), claimed as scarred 
lungs due to in-service exposure to asbestos, lead paint, and 
cleaning solvents.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a right shoulder disability, and if so, 
whether the claim should be granted.

3.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a psychiatric disorder, claimed as a "nervous 
condition," and if so, whether the claim should be granted.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1963.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2000 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In November 2003, the Board 
reopened the previously denied claim of entitlement to 
service connection for a lung disorder, but remanded the 
reopened claim for further development.  Also remanded for 
development in November 2003 were the psychiatric disorder 
and right shoulder disability claims.  After completion of 
the Board's remand directives, the three issues are again 
before the Board for appellate consideration.   

A Board hearing was scheduled to be held in November 2003, in 
Washington, D.C.  The veteran cancelled this hearing, and did 
not seek another hearing opportunity.


FINDINGS OF FACT

1.  Competent medical evidence indicates that the veteran's 
current lung problems are not etiologically related to active 
service, and the earliest medical evidence of such problems 
is dated decades after discharge.

2.  In June 1995, the Board affirmed a prior denial of 
service connection for a psychiatric disorder and right 
shoulder disability on the grounds that no new and material 
evidence had been submitted.  The veteran did not take 
further action on these claims until May 1999, when VA 
received a claim to reopen.  

3.  Evidence received since June 1995, on the issue of 
service connection for a psychiatric disorder and right 
shoulder disability, relates directly and substantially upon 
the specific matter under consideration; is neither 
cumulative nor redundant of evidence of record at the time of 
the last prior final denial of the claim; and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

4.  The veteran's current right shoulder disability was not 
incurred in, or aggravated by, active duty.  

5.  The veteran's current psychiatric disorder was not 
incurred in, or aggravated by, active duty.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a pulmonary 
disorder are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  The June 1995 Board denial of service connection for a 
psychiatric disorder and right shoulder disability on the 
grounds that no new and material evidence had been submitted 
is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2004). 

3.  New and material evidence has been received since June 
1995, and the psychiatric disorder and right shoulder 
disability service connection claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001). 

4.  The criteria for service connection for a right shoulder 
disability are not met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

5.  The criteria for service connection for a psychiatric 
disorder are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for COPD

In general, service connection is granted where a claimant 
currently has a disease or injury incurred in active service 
or, if a pre-existing disease or injury becomes aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  Essentially, service 
connection requires evidence of: (1) a current disability; 
(2) some injury or incident in service giving rise to current 
disability; and (3) causal nexus between the two.  See, e.g., 
Pond v. West, 12 Vet. App. 341 (1999).  Service connection 
also is allowed for any disease diagnosed after discharge if 
evidence shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  Also, service connection may be granted 
on a presumptive basis for pulmonary conditions, such as 
bronchiectasis, with evidence of manifestation thereof to a 
minimum degree of 10 percent within one year after discharge.  
38 C.F.R. §§ 3.307, 3.309 (2004).

Upon a review of the entire record on this reopened service 
connection claim (see Board's November 2003 decision), the 
Board finds that the criteria for service connection are not 
met.  

Essentially, the veteran maintains that, in late 1962, he was 
exposed to harmful chemicals, including cleaning solvents, 
while cleaning military vehicles.  See September 1990 
statement; July 1999 application for compensation benefits.  
More recently, the veteran also added that he was exposed to 
asbestos in late 1961, and that he was exposed to lead paint 
in early 1962.  See June 2000 statement.
  
The veteran's pre-induction, induction, and separation 
medical examination reports, dated in January 1961, September 
1961, and August 1963, respectively, all note normal clinical 
evaluations for the lungs and chest.  The veteran reported a 
history of shortness of breath and pain or pressure in the 
chest in pre-induction and induction reports of medical 
history, but denied these problems in the separation report 
of medical history.  The service medical records are 
otherwise completely devoid of any notation as to an in-
service complaint of, or treatment for, lung problems.  Nor 
do they indicate that the veteran complained of exposure to 
asbestos, cleaning solvents, lead paint, or any other 
chemical agent at any time during service.  On the contrary, 
as noted above, all clinical evaluation results were normal; 
also noted is an October 1961 chest X-ray report documenting 
negative results.      

Post service medical evidence of record is silent as to a 
lung disorder until 1988, when private medical records note a 
history of bronchitis, but without any indication as to the 
date of its onset.  However, definite diagnoses of upper 
respiratory infections and bronchitis are noted in records 
dated in the early 1990s.  Private medical records dated in 
the mid 1990s forward continue to document ongoing lung 
problems, diagnosed at various times as COPD, pharyngitis, 
upper respiratory infections, and asthmatic bronchitis.  
Thus, one of the three key criteria for service connection - 
the existence of a current disability for which service 
connection is sought - is met.  38 C.F.R. § 3.303.  

However, as discussed earlier, the service medical records 
are silent as to a manifestation of a lung problem in 
service, or even exposure to harmful chemicals in service, as 
the veteran claims.  Even if the Board were to assume the 
truth of the veteran's allegations as to such exposure in 
service without independent evidence (such as service medical 
or personnel records), there still is required evidence of an 
etiological, or causal, relationship between that exposure 
and current lung problems.  Here, recent medical evidence 
(see 1999 - 2000 VA outpatient care records) clearly 
indicates that the veteran has pulmonary problems 
attributable to long-term tobacco use, that he was advised to 
stop smoking, and that he declined to participate in smoking 
cessation classes.  

Thus, while the evidence amply demonstrates the existence of 
current lung problems, with no evidence of in-service lung 
problems and, most importantly, no medical evidence 
attributing the veteran's current lung problems to the 
claimed in-service exposures, but rather, medical evidence 
that these problems are attributable to actions wholly 
unrelated to active duty - cigarette smoking - the Board 
finds that the remaining two elements of service connection 
on a direct-causation basis are not met.  Moreover, with a 
significant time gap between discharge from active service 
and earliest medical evidence of manifestation of lung 
problems, presumptive service connection is also precluded.         

The Board acknowledges the veteran's belief that his lung 
problems are attributable to purported exposure to chemicals 
in service.  Where the required evidence concerns an 
etiological relationship (medical causation), as is the case 
here, the Board requires an opinion of a medical professional 
qualified to so opine through education, training, or other 
specialized knowledge.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 495 (1992) (Lay evidence is acceptable to 
prove the occurrence of an injury during service or 
symptomatology over time when such symptomatology is within 
the purview of, or may be readily recognized by, lay persons, 
but lay testimony is not competent to prove a matter 
requiring medical expertise, such an opinion as to diagnosis 
or causation.).  As such, the Board must rely upon medical 
evidence of record specifically attributing his pulmonary 
problems to smoking, and not upon the veteran's 
uncorroborated statement that he had chemical exposure that 
caused such ailments.  Again, even assuming the truth of the 
veteran's allegations as to exposure, the medical evidence 
attributes the pulmonary disorder to his actions unrelated to 
active duty, and not to possible prior chemical exposure.    

In consideration of the foregoing, the Board concludes that 
the preponderance of the evidence is against the claim.  As 
such, it does not apply the benefit-of-reasonable doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004). 

II.  New and Material Evidence - Right Shoulder Disability; 
Psychiatric Disorder

Generally, a claim which has been denied in an unappealed 
Board or RO decision cannot thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is in 38 U.S.C.A. § 5108 (West 2002), 
which permits the Secretary to reconsider a disallowed claim 
if new and material evidence is presented.

The Board must address the issue of new and material evidence 
in the first instance because the submittal of such evidence 
is a prerequisite to its jurisdiction to reach the underlying 
claim and to adjudicate it de novo.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
Once the Board finds that no such evidence has been offered, 
that is where the analysis ends, and what the RO may have 
determined in this regard is irrelevant.  Barnett, 83 F.3d at 
1383.  Further analysis, beyond the evaluation of whether the 
evidence submitted in an effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered with no new and material evidence 
presented is a "legal nullity."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  See also Jackson v. Principi, 265 F.3d 1366, 1369 
(2001) (The Board has a jurisdictional duty to consider 
whether a claim was properly reopened, regardless of whether 
the previous action denying the claim was appealed to the 
Board.).  

Evidence to be reviewed for the purposes of reopening a claim 
is evidence submitted since the most recent final denial of 
the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Basically, a denial is final unless the claimant 
expresses disagreement with the denial within a year after 
the date of notice thereof.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2004).  A 
Board denial is considered final and not subject to reopening 
unless new and material evidence is presented.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 2002); 38 C.F.R. § 20.1100, 20.1104 
(2004).    

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether 
evidence presented or secured since the last final denial of 
the claim is "new and material."  See 38 U.S.C.A. § 5108 
(West 2002); Elkins v. West, 12 Vet. App. 209, 218-219 (1999) 
(en banc); Hodge v. West, 155 F.3d 1356, 1359-1360 (Fed. Cir. 
1998).  New and material evidence is evidence not previously 
submitted to agency decision-makers, which, by itself or when 
considered with previous evidence of record, relates directly 
and substantially upon the specific matter under 
consideration; is neither cumulative nor redundant of 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened; and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (2001).  As for 
the second step, if VA determines that the evidence is new 
and material, it may then proceed to evaluate the merits of 
the claim based on the entire record, after ensuring that the 
duty to assist has been fulfilled.  To reopen a previously 
denied and final claim, "new" evidence must be material.  
If it is not, the inquiry ends and the claim is not reopened.  
No other standard than that articulated in the regulation 
applies to this determination.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

The standard for materiality was amended effective August 29, 
2001, and is now codified at 38 C.F.R. § 3.156(a) (2004).  
The new version, however, does not apply to claims - such as 
that here - that were pending before this date.  As such, the 
old standard, discussed above, is applicable here.  

The evidence received since the last final disallowance of 
the claim on any basis is presumed credible for purposes of 
reopening the claim, unless it is inherently false or untrue 
or, if a statement or other assertion is beyond the 
competence of the person making the assertion.  See Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510 (1992); Robinette v. Brown, 8 Vet. App. 69 (1995). 

The right shoulder disability and psychiatric disorder claim 
from which the present appeal stems was filed in May 1999.  
The veteran apparently did not file a claim, formal or 
informal, directly with the RO.  Rather, he apparently wrote 
the President about these disabilities in late March 1999.  A 
copy of this correspondence was forwarded by the White House, 
received by VA in May 1999.  The VA then considered this 
correspondence an informal claim to reopen.  

Prior to May 1999, in June 1995, the Board determined that 
previously denied claims of entitlement to service connection 
for a psychiatric disorder and a right shoulder disability 
remain denied inasmuch as no new and material evidence had 
been submitted.  This decision was not appealed.  

Thus, the Board's 1995 decision is final; the May 1999 
correspondence is a claim to reopen; and neither claim - 
psychiatric disorder or shoulder disability - can be reopened 
until new and material evidence is presented.         

Evidence added to the record since June 1995, on the 
veteran's psychiatric problems and right shoulder disability, 
consists of the veteran's written statements and private and 
VA medical records.  Notably, they indicate complaints of 
anxiety and depression over the past decades and recent 
diagnoses of anxiety disorder and dysthymia.  They also 
document a few complaints of pain in the right shoulder in 
the mid and late 1990s, but it is not clear what disorder the 
veteran has with respect to the shoulder.  These records 
constitute new evidence in the sense that they document 
recent complaints of, and treatment for, the claimed 
disorders, not of record in June 1995.  They also constitute 
material evidence as they suggest the chronic and active 
nature of the claimed disorders.  Thus, with new and material 
evidence submitted since June 1995, the claim is reopened as 
to both issues.  Having reopened the claim, the Board now 
reviews the entire record - all evidence, old and new - to 
determine whether service connection is warranted for either.  

III.  Service Connection for Right Shoulder Disability and 
Psychiatric Disorder (Reopened Claim)

Right Shoulder Disability

The Board twice denied service connection for a right 
shoulder disability.  In February 1991, the Board denied the 
claim initially on the grounds the veteran has a pre-existing 
right shoulder condition as a result of a 1953 accidental 
injury.  See pre-induction and induction medical reports and 
reports of medical history.  Also of record was a treatment 
record dated in early 1961, indicating that the veteran had 
another accident in December 1960, before entering service, 
affecting the right shoulder.  The veteran's basic contention 
was not that he had an in-service injury affecting the right 
shoulder; rather, his contention was that the right shoulder 
condition became aggravated during service.  The Board 
concluded, essentially, that while the veteran's pre-existing 
right shoulder condition might have become symptomatic in 
service in the form of shoulder pain, there was no 
aggravation during service.  See p. 5, 1991 Board decision.

In June 1995, the Board again reviewed the claim, but 
determined that no new and material evidence had been 
submitted to reopen the claim.  The Board's decision was 
based upon its finding that evidence added to the record 
between February 1991 and June 1995 showed treatment for 
various ailments, but nothing specifically concerning the 
right shoulder.  See p. 6, June 1995 decision.      

Evidence added to the record after June 1995, pertaining to 
the right shoulder, is minimal, and basically documents a few 
complaints about scapular pain (pain behind the shoulder 
blades) and right shoulder pain, in the mid and late 1990s.  
The records document no specific diagnosis as to these 
complaints.  Moreover, the last documented complaint about 
the shoulder in the medical records is dated more than five 
years ago, which raises a question as to whether the veteran 
may even have a shoulder disorder of some type at this time 
for which a diagnosis can be made.

As the Board has reopened this claim, it has reviewed the 
entire record, including all evidence associated with the 
claims folder at the time of the Board's last decision in 
1995.  It finds that the claim again must be denied.  

The service medical records show, and the veteran himself has 
admitted, that he had a pre-existing right shoulder problem 
before entering service.  The veteran did report intermittent 
right shoulder pain in service.  However, clinical findings 
for the musculoskeletal system were deemed normal at the time 
of separation, and the veteran himself reported to the doctor 
performing the separation medical examination that his health 
had not changed since the enlistment medical examination.  
See August 1963 separation medical examination.  The post-
service record suggests that, at most, the pre-existing 
shoulder problem reportedly became symptomatic from time to 
time, but nothing in the record - before or after June 1995 - 
indicates that the underlying condition itself became 
chronically aggravated during service.  Nor does the evidence 
added to the record after June 1995 change a key basis for 
denial - that is, the veteran has a pre-existing shoulder 
condition.  The Board's analysis now would be different if, 
for instance, newly-added evidence indicated that some 
incident in service exacerbated the pre-existing problem.  
There is no such evidence here.  Nor is it clear that the 
veteran even has a current right shoulder disability, as 
there is no evidence of a recent diagnosis related to the 
shoulder.  Basically, service connection requires evidence 
of: (1) a current disability; (2) some injury or incident in 
service giving rise to current disability; and (3) causal 
nexus between the two (or a showing of aggravation of a pre-
existing condition).  See 38 C.F.R. § 3.303 (2004); Pond v. 
West, 12 Vet. App. 341 (1999).  These basic requirements are 
not met.  

Because the preponderance of the evidence is against the 
claim, the Board does not apply the benefit-of-reasonable 
doubt rule.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  The reopened claim of entitlement to a right 
shoulder disability remains denied. 

Psychiatric Disorder

Finally, as for the reopened claim of entitlement to service 
connection for a psychiatric disorder, the Board finds that 
it, too, must be denied.

As noted in the Board's prior decision in 1991, at the time 
of pre-enlistment and enlistment medical examinations, the 
veteran reportedly had at the time, or has had in the past, 
insomnia, depression, and nightmares.  However, there were no 
abnormalities noted as a result of clinical evaluations 
conducted for pre-enlistment and enlistment purposes.  During 
service, in October 1962, the veteran made a single, vague 
complaint about "sweating a lot" and "bad nerves."  At the 
time of discharge, the veteran again checked "yes" boxes 
for "frequent trouble sleeping" and "frequent or 
terrifying nightmares" in the separation report of medical 
history, as he had done in the pre-enlistment and enlistment 
reports of medical history.  However, the separation medical 
examination report notes no 
clinically-documented psychiatric abnormality.    

The post-service record does indicate that the veteran has 
been treated since 1984 for psychiatric problems.  See Dr. 
Smith's April 1989 report.  Since then, he has complained of 
anxiety and depression numerous times.  In the late 1980s, 
Dr. Dennis, a private psychologist, diagnosed him with major 
depression and paranoid delusional disorder.  Other private 
medical records dated in the mid to late 1990s document a 
diagnosis of anxiety disorder.  VA outpatient care records 
dated in 2000-2001 also reflect diagnoses of anxiety disorder 
and dysthymia.  

Thus, in sum, the record indicates, though not definitely and 
not noted as a clinical determination upon commencement of 
service, that the veteran might have had some psychiatric 
symptoms before service; that he has had psychiatric problems 
over the years; and that he currently has such problems.  
However, there is no evidence that there was any injury or 
event in service to which the current psychiatric problems 
can be attributed.  The sole vague report in service about 
excessive sweating and "bad nerves," without evidence that 
something had occurred in service to cause this problem or 
exacerbate an existing problem, is not enough.  Nothing in 
the record - other than the veteran's allegations - links 
service to current psychiatric problems.  This link 
essentially is an issue of etiology, or medical causation, 
and, under Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992), a layperson not shown to be a medial professional, 
such as the veteran here, is not deemed competent to render 
diagnoses or offer opinions on etiology.  

Given the foregoing, the Board concludes that only one of the 
basic requirements for service connection - current 
disability - is met.  The other two - in service injury; link 
between current disability and such injury - are not shown.  
Further, with no evidence of diagnosis of an acquired 
psychiatric disorder within one year after discharge from 
service (see 38 C.F.R. § 3.307; 3.309), presumptive service 
connection also is precluded. 

Because preponderance of the evidence is against the claim, 
the benefit-of-reasonable doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

IV.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

VA fulfilled its duty to notify in the following manner.  As 
for the first, second, and third elements, in a July 2001 
letter tailored to the lung disorder claim, the RO explained 
the elements of a service connection claim; that the RO would 
assist him further by obtaining other records, such as 
medical records, if the veteran provides sufficient 
information about these records to enable it to do so; and 
that an appropriate VA medical examination would be provided 
as warranted.  Importantly, given the veteran's allegation 
that his lung disorder is due to in-service chemical 
exposure, this letter asked the veteran questions designed to 
elicit detailed information about the nature and extent of 
exposure, exposure dates, and circumstances of exposure, as 
well as post-service exposure to chemicals (e.g., exposure 
during civilian employment).  The veteran did submit a 
generalized accounting of such exposure, but not specific, 
detailed information requested by the RO, indicating his 
receipt of this notice.  As for the psychiatric disorder and 
shoulder disability, the RO's May 2003 letter explained the 
elements of a service connection claim; that service 
connection was previously denied for both without appeal; 
that "new and material" evidence must be submitted to 
reopen the claim; what types of evidence could be submitted 
in this regard; and that the RO would help him gather any 
such evidence needed to reopen the claim if the RO is given 
sufficient information to enable it to do so. 

Thus, with the letters discussed above, the veteran had ample 
notice of what is required to substantiate his claim, 
including what is needed to reopen a previously denied claim; 
what is missing and why the claim remains denied; what VA 
must do to assist him; and what he himself must do to 
substantiate the claim.  

As for the fourth element, the Board acknowledges that the RO 
did not explicitly and literally ask the veteran to send any 
evidence in his possession pertinent to the claim.  This 
failure was rectified with the issuance of the March 2003 
Supplemental Statement of the Case (SSOC), which set forth 
the text of 38 C.F.R. § 3.159, including the provision that 
the veteran may submit any evidence in his possession 
pertinent to the claim.  Clearly, the veteran understood that 
the issuance of a Statement of the Case (SOC) and subsequent 
SSOCs (issued in March 2003 and October 2004) means that the 
determination remains unfavorable, and requires action on his 
part to change the determination in his favor.  He did not 
submit any new evidence after October 2004; nor did he ask 
for additional development assistance.  Under the 
circumstances, the Board is satisfied that the veteran has 
been adequately informed of the need for further 
substantiation with relevant evidence in his possession.  See 
VAOPGCPREC 1-2004, 69 Fed. Reg. 25,174 (May 5, 2004) (holding 
that the Court's statement in Pelegrini, to the effect that 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) require 
inclusion of the fourth element in the VCAA notice is obiter 
dictum and not binding on VA).

It also is noted that full VCAA notice arguably was achieved 
through a combination of letters, SOC, and SSOCs, after the 
issuance of the rating decision from which this appeal 
arises.  The law basically requires that a valid VCAA notice 
include the key elements outlined above; it does not mandate 
a single letter that accomplishes the requisite notice.  
Here, the Board has determined that the key elements of a 
valid VCAA notice have been communicated to the veteran, and 
any technical failure to send a single, complete notice to 
him, was, at most, harmless error.  See, e.g., 38 C.F.R. § 
20.1102 (2004).  Moreover, the rating decision from which 
this appeal arises was issued before the enactment of VCAA; 
as such, no such notice was required at the time of the RO's 
unfavorable rating decision.  After enactment of the law, 
during the appeal period, appropriate notice was given.   

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Here, the RO 
obtained the veteran's service medical records, private and 
VA medical treatment records, and the veteran's written 
statements.  The veteran was given an opportunity to testify 
personally before the Board, but did not exercise his right 
to do so.  The RO attempted to obtain medical records 
associated with a Social Security Administration (SSA) 
disability claim consistent with the Board's November 2003 
remand order; the SSA replied that it has no medical records 
pertaining to the veteran.  Again, the veteran had ample 
notice of what VCAA requires, the elements of service 
connection, and the "new and material" evidence standard, 
but did not submit more information or evidence after the 
most recent SSOC was issued, or ask the RO for further 
assistance.  The Board finds it reasonable to interpret his 
inaction to mean that he is satisfied with the development in 
his claim.  Thus, further development is unlikely to add more 
relevant evidence or information.      


ORDER

Service connection for COPD, claimed as scarred lungs due to 
in-service exposure to asbestos, lead paint, and cleaning 
solvents, is denied.

New and material evidence has been submitted with respect to 
the previously denied claim of entitlement to service 
connection for a right shoulder disability and a psychiatric 
disorder, and these claims are reopened.  The claim is 
granted only to the extent of reopening the claim.  The 
reopened claim of entitlement to service connection for a 
right shoulder disability and a psychiatric disorder remains 
denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


